655 S.E.2d 837 (2007)
In the Matter of D.Z.F.
appealed by Father.
No. 328P07.
Supreme Court of North Carolina.
December 6, 2007.
Peter Wood, for Father.
Elizabeth Boone, Jason Kimble, for Guardian ad Litem.
Tammy Johnson, for Mother.
Mark Key, for Earlean Foxx.
Duncan McCormick, Lillington, for Harnett County DSS.

ORDER
Upon consideration of the petition filed on the 10th day of July 2007 by Respondent in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 6th day of December 2007."